        Case 4:19-cv-00535-SWW Document 78 Filed 03/04/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION


DADRAIN DANTWONE BANKS
PLAINTIFF

V.                            No. 4:19-CV-00535-SWW-JTR

ISRAEL, Deputy,
Pulaski County Jail, et al.
DEFENDANTS


                                       ORDER

      The recommended disposition [Doc. No. 71] submitted by United States

Magistrate Judge J. Thomas Ray has been reviewed. No objections were filed, but

to the extent that Plaintiff intended his recent filings [ECF Nos. 72, 73, 74, 75, 76,

& 77] to serve as written objections to the recommendation, the Court finds that

those filings fail to provide a factual or legal basis for rejecting the recommendation.

After careful consideration and review of pertinent portions of the record, the

recommended disposition is adopted in its entirety.

      IT IS THEREFORE ORDERED that:

      1.     The Complaint is DISMISSED WITHOUT PREJUDICE for failing to

state a claim upon which relief may be granted.

      2.     The dismissal is a “STRIKE,” pursuant to 28 U.S.C. § 1915(g).


                                           1
       Case 4:19-cv-00535-SWW Document 78 Filed 03/04/21 Page 2 of 2




      3.      All pending motions [Doc. Nos. 45, 50, 51, 52, 57, 61, 64, 66, 68] are

DENIED as MOOT.

      4.      It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from this Order and accompanying Judgment would not be taken in

good faith.

      IT IS SO ORDERED this 4th day of March, 2021.

                                              /s/Susan Webber Wright
                                              UNITED STATES DISTRICT JUDGE




                                          2
